   Case 16-03181-5-DMW                 Doc 26 Filed 04/16/19 Entered 04/16/19 11:24:13        Page 1 of 1
VAN−063 Order Dismissing Case − Rev. 03−11−2003

                            UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
Wayne Anthony Boyd                                        CASE NO.: 16−03181−5−DMW
1178 Dr. Martin Luther King Boulevard
Warrenton, NC 27589                                       DATE FILED: June 15, 2016

                                                          CHAPTER: 13




                                                  ORDER OF DISMISSAL

The court finds that Wayne Anthony Boyd has/have failed to comply with the provisions of the confirmed
chapter 13 plan or to obtain confirmation of a plan. Cause exists to dismiss this case as to this debtor(s).
Should Wayne Anthony Boyd file another petition within one year, the automatic stay may be limited to 30
days or may not go into effect absent a motion and order imposing or extending the automatic stay. Now
therefore,

IT IS ORDERED that this case is dismissed as to Wayne Anthony Boyd and all funds held by the trustee
shall be disbursed to the appropriate parties as required by the Bankruptcy Code, Federal Rules of
Bankruptcy Procedure and the local rules of this court.

DATED: April 16, 2019

                                                             David M. Warren
                                                             United States Bankruptcy Judge
